                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

CHARLES ASHFORD, ADC #133975                                                     PLAINTIFF

v.                             CASE NO: 5:18-cv-00322 JM

RANDELL, Major, Tucker Max, ADC                                                DEFENDANT

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       IT IS SO ORDERED this 12th day of February, 2019.


                                                             ________________________
                                                    UNITED STATES DISTRICT JUDGE
